Citation Nr: 1710176	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  12-02 713A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for residuals of lumbar fusion, to include sexual dysfunction, foot drop, urinary incontinence, and bowel incontinence.

2.  Entitlement to compensation under 38 U.S.C. § 1151 for residuals of penile implant, to include sexual dysfunction, urinary incontinence, and bowel incontinence.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Rick Little, Agent



ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to November 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2008 and April 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Los Angeles, California (RO).

In April 2015, the Board remanded the Veteran's claims for further development.  Thereafter, in an August 2016 decision, the RO granted service connection for radiculopathy of the right sciatic nerve under 38 U.S.C. § 1151 for residuals of lumbar fusion.  A SSOC was issued in November 2016, and the case has now been returned to the Board for further appellate action.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

The issues of entitlement to compensation under 38 U.S.C. § 1151 for residuals of penile implant, to include sexual dysfunction, urinary incontinence, and bowel incontinence, and entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  In April 2006, the Veteran underwent a lumbar fusion at a VA medical facility.

2.  The Veteran did not incur bowel incontinence, bladder incontinence, or erectile dysfunction as the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination, or as the result of an event not reasonably foreseeable from the April 2006 operation.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under 38 U.S.C. § 1151 for sexual dysfunction as a residual of VA treatment have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2016).

2.  The criteria for entitlement to compensation under 38 U.S.C. § 1151 for urinary incontinence as a residual of VA treatment have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2016).

3.  The criteria for entitlement to compensation under 38 U.S.C. § 1151 for bowel incontinence as a residual of VA treatment have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by letter in March 2009.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

A VA examination was provided in August 2016 (the report of which has been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded her opinion in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions, as the Veteran was advised of VA's duties to notify and assist in the development of his claim for service connection prior to its initial adjudication.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA has made reasonable efforts to obtain adequately identified records.  The information and evidence associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service treatment records, and the Veteran's statements.    

In April 2015, the Board remanded the Veteran's claim.  The remand directed that outstanding treatment records from January 2014 to present be obtained, and an attempt to obtain the signed surgical consent forms utilized in the 2006 and 2007 surgeries be obtained, as well as afford the Veteran an examination to determine the etiology of his foot drop, sexual dysfunction, and incontinence.  An attempt was made to obtain the signed surgical consent forms, to no avail, outstanding treatment records were obtained, and the Veteran was afforded a VA examination in August 2016.  A SSOC was issued November 2016.  
Accordingly, the requirements of the April 2015 remand were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran has not identified any pertinent evidence that remains outstanding.  Accordingly, VA's duty to assist is met and the Board will address the merits of the claims.

II. Legal Criteria and Analysis

38 U.S.C.A. § 1151 Claims

A veteran who suffers disability resulting from hospital care or medical or surgical treatment provided by a VA employee or in a VA facility is entitled to compensation for the additional disability "in the same manner as if such additional disability . . . were service-connected" if the additional disability was not the result of willful misconduct and was proximately caused by "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of [VA] in furnishing" that treatment or "an event not reasonably foreseeable."  38 U.S.C.A. § 1151 (a)(1)(A), (B); 38 C.F.R. § 3.361 (a)-(d); Viegas v. Shinseki, 705 F.3d 1374, 1377-78 (Fed. Cir. 2013).  The purpose of the statute is to award benefits to those veterans who were disabled as a result of VA treatment or vocational rehabilitation.  38 U.S.C.A. §1151 (a).

First, there must be evidence of additional disability, as shown by comparing the veteran's condition before and after the VA medical care in question.  38 C.F.R. § 3.361(b).  To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each body part or system separately.  The additional disability must not be the result of the veteran's willful misconduct.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.301(c)(3).
Second, the additional disability must be caused by hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program furnished the veteran by VA.  38 C.F.R. § 3.361(c).  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  In order for additional disability to be compensable under 38 U.S.C.A. § 1151, the additional disability must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility.  38 C.F.R. § 3.361(c)(1); Loving v. Nicholson, 19 Vet. App. 96, 99-100 (2005); Sweitzer v. Brown, 5 Vet. App. 503, 505 (1993).  That is, the additional disability must have been the result of injury that was part of the natural sequence of cause and effect flowing directly from the actual provision of "hospital care, medical or surgical treatment, or examination" furnished by VA and such additional disability must be directly caused by that VA activity.  Loving, 19 Vet. App. at 101.

Third, the proximate cause of the disability, as opposed to a remote contributing cause, must be (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (2) an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).

Thus, 38 U.S.C.A. § 1151 contains two causation elements - an additional disability must not only be "caused by" the hospital care or medical treatment received from VA, but also must be "proximate[ly] cause[d]" by the VA's "fault" or an unforeseen "event."  38 U.S.C.A. §1151(a)(1).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d at 1376-77.  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Facts and Analysis

In April 2006, the Veteran underwent lumbar fusion surgery at the VA Medical Center (VAMC).  The Veteran has asserted that the surgery was performed at a substandard level and resulted in his bowel and bladder incontinence, and sexual dysfunction.  The October 2006 CT scan reflects that three of the four pedicle screws implanted in April 2006 were placed incorrectly and may have impinged the spinal cord.  The Veteran filed a tort claim for residuals of the April 2006 operation.  In September 2010, a settlement agreement was reached.  

It is well documented that the Veteran has a history of degenerative disc disease (DDD) and degenerative joint disease (DJD) of the back that preceded his 2006 surgery.  The Veteran had two spine surgeries outside of the VA prior to the 2006 operation-both in the 1980's.  

At a follow up low back pain visit at the West LA VAMC in December 2005, the Veteran reported a history of bowel and bladder incontinence since 2002.  These records also indicate the Veteran has a long history of erectile dysfunction, and he was prescribed medication to treat the disorder.  

In November 2008, Dr. R., supplied a statement with regard to the Veteran's health.  The Veteran was noted as having two laminectomies in 1980.  He had a lumbar fusion in April 2006, and in November 2006 hardware was placed, and in May 2007 the hardware was removed.  Dr. R. went on to state that following the lumbar fusion in April 2006, the Veteran developed bowel dysfunction and erectile dysfunction.  Dr. R. stated that his bowel incontinence and erectile dysfunction had evolved since the placement of the hardware, which accompanied the lumbar revision of November 2006. 

In an October 2009 medical opinion, Dr. B. indicated that the Veteran's residuals were the result of the poorly performed April 2006 surgery.  Dr. B. stated that the Veteran's record does not contain another more likely cause of his current problems.  Dr. B. also stated that the Veteran's symptoms did not pre-exist his surgery.  

Review of the record reveals that the Veteran's symptoms did pre-exist surgery, and he has had several co-morbid conditions that have been found to contribute to his erectile dysfunction, and urinary and bowel incontinence.  For example, a January 2006 VA treatment report indicates that the Veteran was already experiencing erectile dysfunction, incontinence, and radiculopathy that included numbness of the right lower extremity.  The VAMC records also indicate the Veteran has diabetes and hypertension, which have been deemed, as indicated below, to contribute to the aforementioned conditions.  

In August 2016 the Veteran underwent a VA examination.  He was diagnosed with impairment of rectal sphincter control, and neurogenic bladder with mild urinary incontinence.  He has urine leakage that requires absorbent material which must be changed less than two times per day.  His daytime voiding interval is between two and three hours, and he has nighttime awakening to void three to four times per night.  He has a markedly slow stream.  He has bowel leakage that necessitates wearing a pad, and occasional involuntary bowel movements.  He has decreased sphincter tone.  The impact on his ability to function is that he requires on-demand restroom access.  The examiner referenced a VAMC treatment note from December 2005, where the Veteran complained of bowel incontinence and bladder incontinence, over the last two years.  Two months prior to the April 2006 operation, the Veteran complained of worsening symptoms including loss of sensation to his bowels and urinary incontinence.  The examiner noted the severity of the Veteran's long standing spinal condition, and pre-existing bowel and bladder incontinence, and concluded his symptoms are similar to the complaints that he had prior to the operation.  The examiner opined that the current progression of his bowel and bladder incontinence is consistent with the natural progression of his spinal condition.  The examiner concluded there was no evidence of aggravation of his bowel incontinence or urinary incontinence following the April 2006 surgery.  Medical treatment records and the current examination did not support an aggravation beyond its natural progression.  

The examiner diagnosed the Veteran as having erectile dysfunction, and he was taking Viagra and Alpostadil.  The examiner indicated the etiology of the erectile dysfunction is multifactorial including: the aging process, chronic hypertension, chronic type two diabetes, lifestyle factors (including long history of smoking), and history of alcohol and drug abuse.  A physical exam was not conducted, per the Veteran's request.  The Veteran reported normal anatomy of his penis, testes, and epididymis, with reports of no deformity or abnormality.  Following review of the treatment records, the examiner noted the Veteran was undergoing treatment for erectile dysfunction for a significant time prior to his back surgery.  His current erectile dysfunction was deemed consistent with the natural progression of the condition.  The examiner concluded, that the Veteran's erectile dysfunction was not caused or aggravated by his April 2006 lumbar spinal fusion.  Medical treatment records, and the current examination do not support any aggravation beyond its natural progression due to the fusion surgery.  

In September 2016, the VA examiner rendered an addendum opinion, following review of the Dr. R. and Dr. B.'s medical opinions.  The VA examiner noted that the opinions of Dr. R. and Dr. B. made no reference to the Veteran's long standing spinal stenosis prior to the surgery, or the history of bowel, bladder, and sexual dysfunction, which all existed prior to the surgery.  The examiner concluded, there is no indication there was a permanent aggravation of the bowel and bladder incontinence, or sexual dysfunction.  

The Board concludes there is no evidence the Veteran suffered additional disability following the April 2006 lumbar spine fusion.  The Board is aware and takes note of the two private positive opinions, however the most probative evidence of record are the August and September 2016 VA examiner opinions.  The VA examiners took the Veteran's entire health history leading up to the lumbar spine operation into account, they provided competent and credible opinions consistent with the medical evidence of record, and their opinions included a detailed rationale based on the medical and lay evidence of record.  

Dr. B. stated in the report that subsequent to the April 2006 surgery, the Veteran developed radiculopathy, bowel and bladder incontinence, and sexual dysfunction.  Dr. B. stated there are no other more likely causes of his current problems.  Dr. B. did not acknowledge the Veteran's prior history of incontinence and erectile dysfunction.  Likewise, Dr. R. opined that the Veteran's bowel incontinence and erectile dysfunction had evolved since the April 2006 operation.  Dr. R. stated that following the April 2006 fusion, the Veteran developed right foot drop, bowel dysfunction, and erectile dysfunction.  Dr. R. made no mention of the Veteran's prior history of these neurological deficits.  As both Dr. B. and Dr. R. did not address the Veteran's medical history in its entirety, their opinions hold less probative value as they are not based on a complete review or discussion of the record.   

It is noted that the Veteran has been granted entitlement under 38 U.S.C. § 1151 for radiculopathy of the right sciatic nerve, as a residual of the lumbar fusion.  However, this has no bearing on the current claimed conditions of erectile dysfunction, and bowel and bladder incontinence.  As was stated by the RO, the evidence indicated a clear worsening of the Veteran's radiculopathy post-operation.  Even if the Board were to find the April 2006 operation to have been conducted with carelessness, negligence, lack of proper skill, or error in judgment, there remains no evidence of an additional disability due to this surgery.  The severity of the Veteran's erectile dysfunction, bowel incontinence and bladder incontinence, demonstrated no worsening following the April 2006 fusion.  In other words, his erectile dysfunction, bowel and bladder incontinence, were not aggravated by the April 2006 operation. 

The Veteran has also submitted his own opinion indicating that his sexual dysfunction, urinary incontinence and bladder incontinence, were the result of his lumbar fusion.  He is not competent to provide such an opinion.  This case involved complex medical questions that are outside the competence of a non-medical expert to address.  These questions require expert consideration of the nature of the Veteran's diagnosis and treatment for his lumbar spine, and his pre-existing medical conditions, and these medical questions cannot be considered within the competence of a non-expert lay witness.  It does not appear that the Veteran has a background in medicine or a related field, such that he can be recognized as having medical expertise upon which to base an opinion.  Thus, the Veteran, as a lay person, has not established the competence needed to rebut the 2016 expert medical opinion, and he cites no record evidence indicating that the expert was incompetent, had erroneous facts, or otherwise misinformed the Board.  See Fountain, 27 Vet. App. at 274-75; Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012).  As such, the Veteran's opinion is not adequate to rebut the August 2016 expert opinion, nor is it otherwise sufficiently probative to be considered competent evidence supporting the appeal.  See Fountain, 27 Vet. App. at 274-75.

Therefore, based on the August 2016 expert medical opinion and September 2016 addendum opinion, the Board finds that the Veteran has not been diagnosed with an additional disability as defined in 38 C.F.R. § 3.361.  This opinion, which is the most probative evidence, establishes that the Veteran's sexual dysfunction, urinary incontinence, and bowel incontinence, each preceded the operation, and were not the result of or aggravated by the lumbar spine fusion conducted at the VAMC in 2006.  There is no evidence sufficiently competent to rebut this opinion. 

Consequently, the Board must find that entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for residuals of lumbar fusion, to include sexual dysfunction, urinary incontinence, and bowel incontinence, is not warranted as the most probative evidence of record shows no findings of an additional disability due to treatment or any negligence in providing such treatment.  Thus, a preponderance of the evidence is against the Veteran's claim for 38 U.S.C.A. § 1151 compensation.

As the preponderance of the evidence weighs against the claims, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for residuals of lumbar fusion, to include sexual dysfunction, urinary incontinence, and bowel incontinence is denied.


REMAND

After review of the record, the Board finds that additional development is required prior to adjudication of the Veteran's claims.  

Acquired Psychiatric Disorder

The Veteran has asserted that an April 2006 lumbar fusion surgery was performed at a substandard level and resulted in his current foot drop, incontinence, and sexual dysfunction.  The Board notes the Veteran did not claim his psychiatric condition as secondary to the residuals of the April 2006 lumbar spine surgery, however it will be considered as such based upon the most recent VA exam findings.  

In April 2006 the Veteran underwent a lumbar spine operation.  The Veteran filed a tort claim for residuals of the operation, and in September 2010, a settlement agreement was reached.  

In August 2016, the Veteran underwent a psychiatric examination.  The Veteran was diagnosed with depressive disorder, and cocaine use disorder in full remission.  The Veteran did not have a diagnosis of PTSD, but was noted as having occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner stated that the Veteran's depressive disorder and cocaine use disorder are intertwined.  The examiner concluded it is more likely than not that his depressive disorder is related and aggravated by his chronic back pain.  In a September 2016 addendum, the examiner opined that chronic pain has been well documented in the medical literature to have a comorbid relationship with symptoms of depression.  

Dating back to 2005, the Veteran's VAMC records detail a history of psychiatric diagnoses and care.  The most recent treatment records list depressive disorder as a diagnosis, for which the Veteran is receiving treatment.  

The August 2016 examiner concluded that the Veteran's back condition had exacerbated his depression.  Although the examiner did conclude that the back condition had exacerbated the depression, there is not adequate rationale to conclude that that lumbar spine surgery aggravated the depression.  The Board finds a VA examiner should provide an addendum opinion regarding aggravation and the lumbar spine surgery.  

Residuals of Penile Implant

The Veteran's VAMC treatment records detail a history of erectile disorder.  In November 2007 the Veteran underwent insertion of a 22cm semi-rigid prosthesis.  The pre-operative diagnosis was "impotence (organic)."  In February 2008 the Veteran reported an absence of sensation in glans.  At a July 2008 visit, the Veteran reported decreased sensation in the glans and shaft of the penis that occurred as soon as he came out of the penile implant surgery.  In February 2009 the Veteran complained of decreased sensation following the surgery.  At a March 2009 visit, the examiner noted the Veteran's decreased sensation was "probably affected because of his diabetes."  At a July 2015 VAMC urology consult, it was noted the Veteran immediately lost penile sensation following the penile implant surgery.  

The Veteran is essentially asserting that his erectile dysfunction was caused by the negligence of the VAMC in placement of the penile implant in November 2007.  To date, no opinion was obtained as to the possibility that his erectile dysfunction was caused by the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event that was not reasonably foreseeable.  

The Board finds that the medical evidence is insufficient to decide the Veteran's claim, and it must be remanded to obtain a medical opinion as to residuals of the penile implant placement at the VAMC in 2007.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records for the Veteran dated from January 2016 to the present.  

2.  For the depressive disorder, obtain an addendum opinion to the August 2014 examination report.  Based on a review of the examiner shoulder provide an opinion as to whether it is at least as likely as not that the Veteran's depressive disorder was aggravated by the April 2006 lumbar operation, based on medical considerations as well as lay testimony.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  The AOJ should schedule the Veteran for an examination by an appropriate medical professional to determine the nature and extent of his claimed residuals of penile implant placement-including reduced sensation.  The claims file must be made available to the examiner.  
For any current residual of penile implant placement, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that any additional disability was caused by the November 2007 procedure at the VAMC.

If the examiner finds that it is at least as likely as not (50 percent or greater) that any additional disability was caused by the November 2007 penile implant placement at the VAMC, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) (i) that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in providing treatment or (ii) that the current penile disorder caused by VA treatment surgery was due to an event not reasonably foreseeable.

4.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished. If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

5.  After completing the above development, readjudicate the issues on appeal, taking into consideration any newly acquired evidence.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.
	

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. M. WALKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


